                                 Valli Kane &Vagnini
                                                 Attorneys at Law
           600 Old Country Road                                                 Tel: 516-203-7180
           St. 519                                                                      Fax: 516-706-0248
           Garden City, New York 11530                                                  www.vkvlawyers.com


                                                         February 27, 2020

           Hon. Jesse M. Furman
           United States District Court
           Southern District of New York
           40 Centre Street, Room 2202
           New York, New York 10007

           Re: Fischman v Mitsubishi Chemical Holdings America, Inc., et al
               Case #: 1:18-cv-08188-JMF

           Dear Judge Furman:

                  We represent plaintiff Jennifer Fischman (“Plaintiff”) in the above-referenced matter. We
           write to update the Court concerning our letter motion dated February 26, 2019, where we
           requested an extension of the deadlines set forth in Your Honor’s Order dated January 21, 2020.

                  Our original letter motion indicated that we had sought consent of the defendants MCHC
           and MCC. We write to update the Court and to inform Your Honor that we have now obtained
           the consent of all parties.

                    Accordingly, Plaintiff’s counsel respectfully requests a fourteen (14) day extension of the
            deadlines set forth in the Order so that it has the benefit of the information that MCHA’s counsel
            has agreed to provide, and in order to avoid potentially unnecessary motion practice in connection
            with resolution of the Motion.
Application GRANTED. Plaintiff shall file an
amended complaint or opposition to the motion to            Respectfully submitted,
dismiss by March 13, 2020. If Plaintiff files an
                                                            VALLI KANE & VAGNINI LLP
amended complaint, Defendants shall respond by
filing an answer, new motion to dismiss, or letter on
                                                            /s/ Matthew L. Berman
ECF stating that they rely on their previously filed
                                                            SARA WYN KANE
motion within three weeks after the amended                 ROBERT J. VALLI, JR.
complaint is filed. If Plaintiff files an opposition,       MATTHEW L. BERMAN
any reply shall be filed by April 10, 2020. The Clerk Attorneys for Plaintiff
of Court is directed to terminate ECF Nos. 75 and 76. 600 Old Country Road, Suite 519
SO ORDERED.                                                 Garden City, New York 11530
                                                            516-203-7180




                      February 27, 2020
